Citation Nr: 0114041	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1970 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating decision that granted service 
connection for PTSD, and assigned a 10 percent evaluation 
under diagnostic code 9411, effective on July 26, 1999.  

The January 2000 RO rating decision denied service connection 
for residuals of a stroke on the basis that the claim was not 
well grounded.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000.  This 
Act eliminated the well groundedness requirement for claims 
of service connection, and provided for the re-adjudication 
of claims denied on the basis of well groundedness between 
July 1999 and November 2000.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000).  

The veteran's claim of service connection for residuals of a 
stroke is referred to the RO for appropriate action in 
accordance with statutory provisions.  



FINDING OF FACT

The service-connected PTSD is manifested by symptoms 
manifested by chronic sleep impairment, anxiety, depression, 
significant stress and memory loss, causing a level of 
disablement consistent with that of between mild and moderate 
social and occupational impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.41, 
4.130 including Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION


A.  Factual Background

The veteran had active service from January 1970 to August 
1971.  Service department records show that he was awarded 
the Combat Infantryman Badge, the Vietnam Campaign Medal, the 
Vietnam Service Medal, the National Defense Service Medal, 
and the Army Commendation Medal with 2 devices (Oak Leaf 
Cluster) and two Overseas Bars.  

A careful review of the service medical records at the time 
of the veteran's pre-induction examination in November 1969 
and at the time of the veteran's separation examination in 
May 1971 shows that he had normal neurologic and psychiatric 
systems.  

The veteran underwent a VA examination in September 1999.  
The veteran reported his experiences in Vietnam.  The veteran 
reported that he was an infantryman for seven months and then 
a mortarman.  He reported that he was in combat and saw other 
soldiers wounded and killed.  He reported that he walked 
point on patrol in Vietnam.  He witnessed another soldier 
named Scottie who was killed by accidentally setting off his 
own mine and blowing off his face.  The veteran reported 
seeing Vietnamese women and children mistreated by Korean 
troops.  The veteran reported that he still thought about 
these events and they bothered him.  

The veteran reported that, immediately after service, he 
became an alcoholic and could not hold a job for two years.  
The veteran reported that he had a hard time dealing with 
people, avoided people, and did not want to talk about 
Vietnam. The veteran also reported having explosive 
outbursts, nightmares, and intrusive thoughts and memories of 
his war experiences.  The veteran reported that he had 
developed a liver condition about a year ago and had to have 
excess iron removed periodically from his blood.  

The veteran also reported having had a mild stroke in April 
1999. The veteran reported that, after service, he did work 
in a furniture factory for about 3 1/2 years; he then worked 
as a coal-miner for about 7 1/2 years and as a welder for 3 
1/2 years.  The veteran reported that he had been working as 
a machine operator for the past 8 years.  The veteran 
reported that he was an acting supervisor, but quit this 
assignment due to stress following his stroke.  

The veteran reported feeling anxious at times, particularly 
after stress.  He reported having intrusive, distressing 
thoughts and recollections of his war experiences about twice 
a month.  The veteran reported that war movies, news of war 
on television and radio, and talking about the war reminded 
him of his own bad experiences in Vietnam and did upset him.  

The veteran reported that he used to have exaggerated startle 
responses, but that he did not have them anymore.  The 
veteran reported feeling depressed at times, and having 
crying spells at times.  He denied having suicidal thoughts 
at the present time; his last suicidal thoughts were in April 
1999, following his stroke.  The veteran denied feeling 
hopeless.  His energy was limited; he had physical problems.  
He reported having active interests and enjoyment in building 
things around his house, fishing, and working.  He reported 
working four 12-hour shifts from 11 p.m. to 11 a.m., and then 
being off work for four days.  

The veteran reported averaging four hours of sleep on 
workdays and six hours of sleep on other days.  He reported 
having nightmares four-to-five times a month.  His appetite 
was good and his weight stable.  He reported excessive 
irritability and occasional homicidal thoughts, but he denied 
being hypervigilant.  He did not abuse alcohol or use illegal 
drugs at the present time.  He reported using marijuana for 
3-to-4 years after service, but then quit.  He reported 
having some friends, but keeping in touch with them only 
occasionally.  He preferred to be alone or with family, 
including his wife, his children, four sisters, and one 
stepbrother.  He reported that these relatives live with him 
or live near him.  He reported that he did not like crowds, 
because they made him feel like he did not belong, which 
irritated him.

Upon examination, the veteran's dress, grooming, and hygiene 
were good; he was alert and oriented.  His behavior was 
appropriate and cooperative.  The veteran was talkative; his 
mood was anxious.  He appeared tense and restless, and showed 
memory and concentration difficulties.  Eye contact was good; 
speech was circumstantial, but clear, relevant, and logical.  
Affect was appropriate and normal in range.  Psychomotor 
activity was within normal limits.  No psychotic 
abnormalities were noted.  Insight was fair.  Immediate 
memory was mildly impaired.  Recent memory was moderately 
impaired.  Remote memory was intact.  Concentration was 
moderately impaired.  Fund of general information, abstract 
thinking, and judgment were intact.  

The veteran was diagnosed with PTSD.  The examiner assigned a 
GAF (Global Assessment of Functioning) score of 62, 
indicative of some difficulty in social and occupational 
functioning, and noted that the veteran generally functioned 
pretty well and had some meaningful interpersonal 
relationships.  

A statement from the veteran's wife received in February 2000 
indicated that the veteran had returned home from Vietnam a 
different person than when he left.  She stated that the 
veteran had several opportunities to make better wages and 
benefits, but that he always turned them down because of an 
inability to cope with stress and the pressure of a higher 
position.  She stated that the veteran's flashbacks and 
nightmares had become more frequent, and that the veteran had 
more trouble coping with his problems since his stroke, 
affecting both his mood and personality.  

Statements of the veteran in the claims folder are to the 
effect that he has difficulty holding a job, mood changes and 
an inability to cope with pressures of daily life.  


B.  Legal Analysis

The veteran contends that his PTSD symptoms are worse than 
currently rated, and that he is entitled to a higher 
evaluation.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when the initial assignment of a disability rating 
has been appealed (as in this case), the Board must consider 
the rating, and, if indicated, the propriety of a staged 
rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.-
10 percent  

In this case, the evidence shows that the veteran has neither 
received group therapy, individual therapy, nor is he taking 
medications for PTSD.  A report of the 1999 VA examination 
reflects few abnormal clinical findings and not more than 
between mild and moderate symptomatology attributed to PTSD.  

The VA examiner noted that the veteran was anxious, and that 
he had memory and concentration difficulties. The veteran 
reported feeling depressed at times, and having more frequent 
nightmares and flashbacks.  A GAF score of 62 was assigned, 
indicative of mild and moderate difficulty in social and 
occupational functioning.  

The evidence as a whole, however, does not show that symptoms 
of the veteran's PTSD are so severe as to warrant a 
50 percent evaluation.  These symptoms are not reported:  
flattened affect, panic attacks, difficulty in understanding 
complex commands, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
examiner found, generally, that the veteran functioned pretty 
well and had some meaningful interpersonal relationships.  

The overall evidence shows that the veteran has chronic sleep 
impairment with anxiety and depression, but does not have 
impaired judgment or abstract thinking.  There are signs of 
significant stress and memory loss.  

The Board finds that this evidence shows that the level of 
impairment due to PTSD more nearly approximates the criteria 
for a 30 percent rating (rather than the currently assigned 
10 percent evaluation).  

The Board finds that the evidence shows that this level of 
impairment due to PTSD has existed since the effective date 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  



ORDER

An increased rating of 30 percent for the service-connected 
PTSD is granted, subject to the regulations applicable to the 
payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

